Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Response to Arguments
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
2.	Applicant’s arguments see pages 6-12, filed on 06/21/21, with respect to the rejection(s) of claim(s) under 103(b) have been fully considered but are not persuasive.
3.          With respect to applicant’s remarks regarding rejected claims 1, 41, 83, the examiner respectfully disagrees.  
             A) First:  The current specification disclosed:  
             (1) “In some embodiments the subject systems are configured to dynamically distinguish light emanating from the sample flowing through the flow cell. For instance, the light detection system may be configured to dynamically distinguish light from a sample in the flow cell based on intensity.” 
              (2) “In other instances, the light detection system is configured to distinguish light emanating from different particle populations in the sample, such as to distinguish between different cell populations in the sample.”  
               However, the current claims disclose, “the detector unit is configured to differentially detect light from the flow cell…”
               As indicated in the specification above, the wording “dynamically distinguish” contains two meanings.  Meanwhile, the claims do not disclose the whole meanings of the limitation of the specification.  Therefore, it is not clear that what meaning that the current claims imply.  In the other words, the claims must be amended clearly to disclose the specific meanings for the wording “dynamically distinguish” in order to be considered.
        B) Second: Applicants argue in page 7, “By ‘differential detection”, it is meant “dynamically distinguish[ing] light emanating from the sample flowing through the flow cell””.   The following dictionary define the definition for the wordings “differential” and “dynamic”:
            I)  https://www.collinsdictionary.com/dictionary/english/dynamic
 	ADJECTIVE
If you describe someone as dynamic, you approve of them because they are full of energy or full of new and exciting ideas.
Synonyms: energetic, spirited, powerful, active   More Synonyms of dynamic
If you describe something as dynamic, you approve of it because it is very active and energetic.
A dynamic process is one that constantly changes and progresses.
II) https://www.collinsdictionary.com/dictionary/english/differential
 		ADJECTIVE [ADJECTIVE noun]
Differential means relating to or using a difference between groups or things.
Synonyms: distinctive, different, contrasting, distinguishing. 
            It is clearly that the detector 150 is active/energetic/distinctive/distinguishing to detect scattered/reflected light beams from the sample of the flow path 226, (Marks, figure 1E, [0181]).
C) Third: 
	Marks, paragraph [0790] disclosed: “scattered light and/or fluorescent light may be differentially analyzed by the array of detectors … and not by way of limitation, the selection of appropriate optical elements in between the sample and the detector array(s) could provide both an angular profile for the polarization and the intensity of the scattered light for each arm, allowing for the motion/alteration of the analyte and any dynamic processes effected by the laser within the analyte to be tracked as the analyte traverses the analysis region or plane.”  Therefore, Marks has clearly disclosed the limitation “the detector unit is configured to differentially detect light from the flow cell”. 
         D) Fourth:  Applicants argue in page 9-11, “Marks and Vacca would consequently not contemplate the claimed invention including the individual deactivation of a subset of detectors in an array … there is no motivation in the Iddan reference to deactivate a subset of detectors in order to differentially detect light from a flow cell … the combination of Marks, Iddan and Vacca does not render obvious the claimed limitation of a detector unit configured to differentially detect light from a flow cell by individually deactivating a subset of detectors …”.  This argument is not persuasive.  
Although Marks does not disclose the limitation “individually deactivating a subset of detectors”, Vacca and Iddan do. The limitations that Marks has already disclosed, Vacca and Iddan do not need to disclose again.  In other words, Vacca and Iddan is not required to disclose all limitations of the claims except for the limitation “individually deactivating a subset of detectors”.  In the other words, only a portion of Vacca’s reference and Iddan's reference, that is “individually deactivating a subset of detectors”, is used and combined with Marks’ reference in order to “to reduce the amount of incident light being detected ”, (Iddan, [0095], lines 3-7; 

          Grounds for the rejection of claims are provided below as necessitated by amendment.

Claim Rejections - 35 USC § 103
4.           In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.          The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.            

6.	Claims 1, 4, 13-16, 19, 29-30, 40-41, 52, 67, 83, 90-94, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marks et al. (U.S. Pub. No. 2018/0038784), in view of Iddan et al. (2017/0234675), also in view of Vacca (U.S. 2015/0056645). Hereafter “Marks”, “Iddan”, “Vacca”. 
             Regarding Claims 1, 40, 41, 83, Marks teaches 

              a light source configured to irradiate the sample in the flow cell, (figure 1E, illumination sources 151A, 151B; [0180]); 
              a detector unit, wherein the detector unit is configured to differentially detect light from the flow cell, … light being detected while the sample is irradiated with the light source (figure 1E, detector 150 is not different from a detector unit, illumination sources 151A, 151B, sample in the flow path 226; [0181].  Please see the explanation in paragraph 3 above), 
             However, Marks does not teach comprising a detector array, individually deactivating a subset of the detectors in the array.  Iddan teaches a detector array, individually deactivating a subset of the detectors in the array, ([0095], lines 3-7; [0098], lines 11-16; [0127], lines 11-14).  Moreover, Vacca also teaches new amended limitation “deactivating the detectors in the array”, ([0069, 0109]; Figure 2, photodetector array 260 designed to allow for activation and deactivation of its sensing function while continuous-wave light source 230 is irradiating the sample flow cell 240.  Please see the explanation in paragraph 3 above).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Marks by comprising a detector array, individually deactivating a subset of the detectors in the array in order to control its sensing function of the detector for example to reduce sensitivity to noise and/or clutter, ([0095], lines 3-7; [0098], lines 11-16; [0127], lines 11-14).  
            As disclosed in the previous Office Action, the limitation “to reduce the amount of incident light being detected” is just a result of the “individually deactivating a subset of the detectors in the array”.  In the other words, this limitation is inherent.  
 wherein the detector unit differentially detects light from the flow stream by one or more components of the optical adjustment component, ([0037-0039, 0043, 0113, 0114, 0117, 0177, 0186, 0402, 0462, 0566, 0597, 0599, 0600, 0602, 0605, 0606, 0607, 0608, 0614, 0616, 0617, 0619, 0620, 0622, 0624, 0625, 0627, 0628, 0629, 0630, 0631, 0635, 0643, 0646, 0647, 0652, 0653, 0654, 0726, 0728, 0733, 0741, 0743, 0755, 0762-0764, 0826, 0913]).  
              Regarding Claim 4, Marks teaches photodiodes, ([0586, 0591, 0610, 0615, 0789], photodetector array is not different from a photodiodes array).
              Regarding Claims 14-16, Marks teaches a fused fiber optic component, tapered fused fiber optic bundle ([0590], physically spliced optical fibers is not different from tapered fused fiber optic bundle.  It is inherent that a light conducting material must be positioned between the fused fiber optic component and the detector array in order to conduct light beams).
              Regarding Claim 19, Marks teaches the optical adjustment component comprises one or more lenses, ([0176, 0294, 0295, 0408, 0409, 0415, 0457, 0474-0496]).
              Regarding Claims 29-30, 67, Marks teaches the optical adjustment component comprises one or more lenses, a micro-opto-electro-mechanical system, a digital micro-mirror device, ([0037, 0039, 0043, 0113, 0114, 0117, 0174-0177, 0186, 0402, 0462, 0566, 0597, 0599, 0600, 0602, 0605, 0606, 0607, 0608, 0614, 0616, 0617, 0619, 0620, 0622, 0624, 0625, 0627, 0628, 0629, 0630, 0631, 0635, 0643, 0646, 0647, 0652, 0653, 0654, 0671, 0726, 0728, 0733, 0741, 0743, 0755, 0762-0764, 0826, 0913, 0973]).
, (figure 4, sensor array 425).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Marks by comprising are arranged in a geometric configuration in order to have a specific geometric configuration for the detector, (figure 4, sensor array 425).  
              Regarding Claim 92, although Marks does not teach the subset of deactivated detectors forms a predetermined pattern within the detector array, Iddan teaches, ([0014, 0095, 0098, 0099, 0127].  It is inherent that a portion of the sensors of the array are deactivated, while the other are turned on would form a predetermined pattern within the detector array).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Marks by comprising the subset of deactivated detectors forms a predetermined pattern within the detector array in order to control its sensing function of the detector, ([0095], lines 3-7; [0098], lines 11-16; [0127], lines 11-14).  
     Regarding Claims 93-94, although Marks does not teach a line of deactivated detectors, or a square of deactivated detectors, the shape differences are considered obvious and are not patentable unless unobvious or unexpected results are obtained from these changes.  Additionally, the Applicant has presented no discussion in the specification, which convinces the Examiner that the particular shape of the deactivated detectors pattern is anything more than one of numerous shapes a person of ordinary skill in the art would find obvious for the purpose of providing support.  In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that these changes produce no functional differences and therefore would have been obvious.	
, ([0098], lines 11-16; [0099].  Note: in the sensor array, other array elements are turned off/blocked is not different from to obscure light received from a first component of the sample).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Marks by comprising the subset of deactivated detectors forms a predetermined pattern within the detector array in order to control its sensing function of the detector, ([0095], lines 3-7; [0098], lines 11-16; [0127], lines 11-14).  
              Regarding Claim 96, Marks teaches the subset of deactivated detectors is configured to obscure incident light from the light source, ([0601]; figure 5I, shutters 5216a-n, light source 5208.  It is inherent that if some of shutters 521a-5216n block the beams 5202a-5202n, a subset for detectors 5214a-5214n is deactivated).  
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
		
July 20, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877